DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 and 15 are objected to because of the following informalities:  
In claim 1, the preamble states “An antimicrobial coagulant is a mixture of…”. It should be “An antimicrobial coagulant solution comprising a mixture…”. 
In claims 1 and 8, the recitation “selected from a group consisting of… or…” should be amended to state “selected from the group consisting of… and…” because all of the components listed are part of the group.  
In claims 1, 4, 6, 8, 10 and 12, the terms “any one or more”, “any one more” and “any one” should be deleted.
In claims 2-3, 5, 7, 9, 11 and 13, the term “used” should be replaced with “present” or something similar.
In claims 4, 6 and 12, the term “any combinations” should be replace with “combinations”.
In claim 8, the term N-octadecylsulfosuccinamate is misspelled as N-octadecylsulphosuccinamate.
In claim 15, “claims 1” should be amended to “claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 states “the organic acid is any one or more selected from a group consisting of acetic acid, hydrochloric acid or combinations thereof”.  Hydrochloric acid is an inorganic acid.  Therefore, the claims are unclear as to what is intended by “organic acid”.
Instant claims 2-3, 5, 7, 9 and 11 recite percentages (w/v or w/w), but they do not recite whether the percentages are with respect to the total volume or weight of the antimicrobial coagulant solution, the antimicrobial additive, the coagulant solution, or a specific component, such as the water or solvent.  Therefore, it is unclear how much of the components are present in the antimicrobial coagulant solution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amdur et al. (US 2012/0148651 A1) in view of Chukwu et al. (Multidisciplinary Journal of Research Development, 2010) and Perrella et al. (Methods, 2002).
Instant claim 1 is drawn to an antimicrobial coagulant solution comprising (1) an antimicrobial additive comprising (i) chitosan, (ii) acetic acid and/or hydrochloric acid, and (iii) water, and (2) a coagulant solution comprising (i) coagulating agent, (ii) antitacking agent, (iii) wetting agent, (iv) pH adjuster, and (v) solvent.
Amdur et al. teach a coagulant composition comprising calcium nitrate and an antimicrobial agent (Abstract).  Amdur et al. teach that suitable antimicrobial agents include chitosan ([0049]; Claim 42).  The coagulant composition may comprise a stearate evenly distributed throughout the coagulant to ensure complete release of the substrate material from the mold (i.e., an antitack agent) ([0025]).  Amdur et al. also teach that the coagulant solution comprises a surfactant (Claim 40).  Amdur et al. teach adding the antimicrobial agent to water, preparing a coagulant composition comprising the calcium nitrate and water, and combining the antimicrobial solution to the coagulant composition (Claim 16).
Amdur et al. do not explicitly disclose the antimicrobial additive comprising acetic acid and/or hydrochloric acid.
However, Chukwu et al. teach that formic acid and acetic acid are the most commonly used acids for coagulation, and acetic acid should be popularized instead of formic acid since it gives a fairly higher PRI value than formic acid (pg. 3, para. 1 and 4-5).
Amdur et al. also do not explicitly disclose a coagulant solution comprising a pH adjuster.
However, Perrella et al. teach that ammonia is usually added to latex as a preservative to increase the alkalinity (pH) and retard microbial growth.  The additional benefit from adding ammonia is the increase in stability of the natural latex rubber due to the increase in negative surface charge of the rubber particles.  In addition, the alkaline conditions of ammoniated latex can denature some proteins and may even partially hydrolyze others to smaller polypeptides (pg. 77, col. 1-2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the antimicrobial coagulant composition according to Amdur et al. further comprising acetic acid and a pH adjuster.  Such would have been obvious because Chukwu et al. teach that acetic acid is one of the most commonly used acids for coagulation, and Perrella et al. teach that ammonia is usually added to latex as a preservative to increase the alkalinity and retard microbial growth.
Instant claim 2 states that the chitosan is present in an amount of 1.00 to 2.00% w/v.  As noted above, it is unclear whether the concentration is with respect to the antimicrobial additive, the antimicrobial coagulant solution, the water, etc.
Amdur et al. teach that a coagulant containing an antimicrobial agent, CHG, at 0.24% concentration ([0048]).  Amdur et al. further teach that other antimicrobial agents, including chitosan, are suitable for use as the antimicrobial agent ([0049]).  A person having ordinary skill in the art would have been motivated to determine through routine experimentation the concentration of chitosan to include in the antimicrobial additive and the antimicrobial coagulant solution in order to provide effective antimicrobial efficacy.
Instant claim 3 states that the acetic acid and/or hydrochloric acid are present in an amount of 0.50 to 2.00% v/v.  As noted above, it is unclear whether the concentration is with respect to the antimicrobial additive, the antimicrobial coagulant solution, the water, etc.
Chukwu et al. teach that formic acid and acetic acid are the most commonly used acids for coagulation, and acetic acid should be popularized instead of formic acid since it gives a fairly higher PRI value than formic acid (pg. 3, para. 1 and 4-5).  Chukwu et al. further teach compositions comprising acetic acid diluted to concentrations of 0.02, 0.05, 0.10, 0.15, 0.20, 0.25 and 0.30 moles (Table 1).  A person having ordinary skill in the art would have been motivated to determine through routine experimentation the concentration of acetic acid to include in the antimicrobial coagulant solution in order to effectively prepare the substrates of Amdur et al.
Instant claim 4 states that the coagulating agent is calcium nitrate and/or calcium chloride.
Amdur et al. teach a coagulant composition comprising calcium nitrate or calcium chloride.
Instant claim 5 states that the coagulating agent is present in an amount of 8.00 to 10.00% w/w.  As noted above, it is unclear whether the concentration is with respect to the antimicrobial additive, the coagulant solution, the antimicrobial coagulant solution, the water, etc.
Amdur et al. teach that the salts of the coagulant bond with the substrate material controlling the thickness of the substrate material ([0025]).  Amdur et al. teach that the formulation and consistency of the coagulant are critical to ensuring consistent substrate thickness, particularly wherein the article is an elastomeric glove ([0026]).  Therefore, a person having ordinary skill in the art would have been motivated to determine through routine experimentation the proper concentration of calcium nitrate and calcium chloride to use in the coagulant compositions according to Amdur et al. in order to prepare a substrate material with the desired thickness.
Instant claim 10 states that the pH adjuster is ammonia, potassium hydroxide, sodium hydroxide or ammonium hydroxide.
Perrella et al. teach that ammonia is usually added to latex as a preservative to increase the alkalinity (pH) and retard microbial growth.  The additional benefit from adding ammonia is the increase in stability of the natural latex rubber due to the increase in negative surface charge of the rubber particles.  In addition, the alkaline conditions of ammoniated latex can denature some proteins and may even partially hydrolyze others to smaller polypeptides (pg. 77, col. 1-2).
Instant claim 12 states that the solvent is tap water, distilled water, deionized water or combinations thereof.
Amdur et al. teach that the coagulant compositions comprise water.  A person having ordinary skill in the art would have been able to determine whether tap water, distilled water or deionized water was preferred through routine experimentation.
Instant claim 13 states that the solvent is present in an amount to achieve 100% by weight of the coagulant solution.
Amdur et al. teach that the coagulant and antimicrobial agent are added to water.  Therefore, the water is added to 100% of the composition.
Instant claim 14 states that the antimicrobial additive is added in an amount of 0.1 to 0.4% w/w into the coagulant solution to prepare the antimicrobial coagulant solution.
 Amdur et al. teach combining the antimicrobial agent to the coagulant solution to prepare the antimicrobial coagulant solution.  A person having ordinary skill in the art would have been able to determine through routine experimentation the proper concentration of antimicrobial additive and coagulant solution in order to prepare the antimicrobial coagulant solution with the effective concentration of antimicrobial agent and coagulant.
Instant claim 15 is drawn to an antimicrobial elastomeric article comprising at least one layer of coating comprising the antimicrobial coagulant solution.
Instant claim 16 states that the elastomeric article is a glove.
Amdur et al. teach preparing an elastomeric glove comprising an antimicrobial coagulant layer ([0026]).

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amdur et al. (US 2012/0148651 A1) in view of Chukwu et al. (Multidisciplinary Journal of Research Development, 2010) and Perrella et al. (Methods, 2002) as applied to claims 1-5, 10 and 12-16 above, further in view of Lam et al. (WO 2019/197520 A1).
Instant claim 6 states that the antitack agent is potassium stearate and or calcium stearate.
Amdur et al. teach that a powder free coagulant comprises stearate ([0025]).  Lam et al. teach a coagulant solution comprising at least one coagulant such as calcium nitrate, calcium chloride and acetic acid, and adding a releasing agent (i.e. antitack agent) to the coagulant solution, wherein the releasing agent includes calcium stearate (pg. 9, ln. 8-13 and 16; pg. 15, ln. 8-11; pg. 46, ln. 6 and 10; Claims 18 and 21).  Lam et al. also teach that the coagulant is present in an amount of from 5 to 30 wt.% (pg. 38, ln. 26 to pg. 39, ln. 2).
Instant claim 7 states that the antitack agent is present in an amount of 1.50 to 2.00% w/w.  As noted above, it is unclear whether the concentration is with respect to the antimicrobial additive, the coagulant solution, the antimicrobial coagulant solution, the water, etc.
Amdur et al. teach that the stearate ensures complete release of the substrate material from the mold ([0025]).  Lam et al. teach a releasing agent, such as calcium stearate, prevents materials from bonding to surfaces.
A person having ordinary skill in the art would have been motivated to determine through routine experimentation the concentration of calcium stearate necessary to ensure complete release of the substrate material from the mold.
Instant claim 11 states that the pH adjuster is present in an amount of 0.002 to 0.006% w/w.  As noted above, it is unclear whether the concentration is with respect to the antimicrobial additive, the coagulant solution, the antimicrobial coagulant solution, the water, etc.
Perrella et al. teach that ammonia is usually added to latex as a preservative to increase the alkalinity (pH) and retard microbial growth.  
Lam et al. teach that the pH control agent may be any pH control agent known from one skill in the art, such as ammonia hydroxide, potassium hydroxide, sodium hydroxide and/or mixture thereof (pg. 20, ln. 19-21).  The composition has a pH value from 7 to 13, preferably from 8 to 12 and most preferably from 9 to 11 (pg. 8, ln. 21-22; pg. 20, ln. 32-33; pg. 36, ln. 18-20; Claim 10).
A person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of pH adjuster to include in order to achieve the pH value of 7 to 13.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Amdur et al. (US 2012/0148651 A1) in view of Chukwu et al. (Multidisciplinary Journal of Research Development, 2010), Perrella et al. (Methods, 2002) and Lam et al. (WO 2019/197520 A1) as applied to claims 1-7 and 10-16 above, further in view of Chia et al. (US 2019/0119465 A1).
Instant claim 8 states that the wetting agent is isotridecanol ethoxylates, ethylene oxide, disodium N-octadecylsulfosuccinamate, sodium dihexyl sulfosuccinate, sodium dioctyl sulfosuccinate or combinations thereof.
Amdur et al. teach that the coagulant solution comprises calcium nitrate and a surfactant, but they do not explicitly disclose the instantly claimed surfactants.
Lam et al. teach that the coagulant additionally comprises a wetting agent, wherein the wetting agent can be a non-ionic surfactant with an HLB value of between 10 to 16, preferably 12 to 14.  Such wetting agents are available under the trade name Teric (pg. 39, ln. 4-9).
Chia et al. teach that commonly added anionic and nonionic surfactants such as sodium dodecylbenzenesulfonates and polyethylene glycol acta as a stabilizer to prevent early latex gelation during maturation, and to prevent calcium ion of coagulant from diffusing into compounded latex tank during dipping process which can cause increase in viscosity or lumps issues ([0007]).  Chia et al. teach that nonionic surfactant which is a condensation product of ethylene oxide and a long chain fatty alcohol are commonly used as a wetting agent in calcium salt coagulant ([0007]).  
Instant claim 9 states that the wetting agent is present in an amount of 0.08 to 0.50% w/w.  As noted above, it is unclear whether the concentration is with respect to the antimicrobial additive, the coagulant solution, the antimicrobial coagulant solution, the water, etc.
Chia et al. teach compositions comprising 0.1-1.0% wetting agent (Tables 1-2; Claim 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare compositions according to Amdur et al. comprising 0.1-1.0% wetting agent, as reasonably suggested by Chia et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616 


/Mina Haghighatian/Primary Examiner, Art Unit 1616